 Case 15-10886         Doc 131      Filed 02/26/19 Entered 02/26/19 11:20:26             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-10886
         ASA HUBBARD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/26/2015.

         2) The plan was confirmed on 12/15/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/28/2016, 05/02/2018, 06/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/12/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $98,520.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-10886        Doc 131       Filed 02/26/19 Entered 02/26/19 11:20:26                    Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor           $191,358.80
        Less amount refunded to debtor                       $5,141.10

NET RECEIPTS:                                                                                $186,217.70


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $6,541.10
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $10,541.10

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AT & T BANKRUPTCY               Unsecured          25.00           NA              NA            0.00       0.00
BANK OF AMERICA NA              Unsecured          20.00           NA              NA            0.00       0.00
CAPITAL ONE                     Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                     Unsecured           0.00           NA              NA            0.00       0.00
CHASE BANK USA                  Unsecured         123.95           NA              NA            0.00       0.00
CITY OF CHICAGO                 Unsecured      8,789.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured      4,306.95            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured        4,306.95       4,306.95        4,306.95      4,306.95        0.00
CITY OF CHICAGO DEPT OF FINANCE Secured        1,161.00         252.21          252.21        252.21        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured       1,047.00       1,047.35        1,047.35      1,047.35        0.00
CITY OF CHICAGO MUNICIPAL       Unsecured         240.00        240.00          240.00        240.00        0.00
CITY OF CHICAGO PARKING BUREAU Unsecured           50.00           NA              NA            0.00       0.00
COMCAST                         Unsecured         117.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured      2,275.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured         350.00           NA              NA            0.00       0.00
COOK COUNTY CLERK               Secured       17,930.07            NA        17,930.07     17,930.07        0.00
COOK COUNTY TREASURER           Unsecured      7,000.00           0.00            0.00           0.00       0.00
COOK COUNTY TREASURER           Secured        9,981.40           0.00        9,981.40      9,981.40     271.92
COOK COUNTY TREASURER           Secured        1,880.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER           Unsecured      7,800.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured        1,050.00            NA              NA            0.00       0.00
CREDIT COLLECTION SERVICES      Unsecured      1,328.00            NA              NA            0.00       0.00
DEOLA SMITH                     Unsecured           0.00           NA              NA            0.00       0.00
HINES VA HOSPITAL               Unsecured         181.00           NA              NA            0.00       0.00
IL DEPT OF HEALTHCARE & FAMILY Secured        17,430.00            NA              NA            0.00       0.00
IL DEPT OF HEALTHCARE & FAMILY Priority           341.96        341.96          341.96        341.96        0.00
IL DEPT OF HEALTHCARE & FAMILY Priority        8,937.00            NA              NA            0.00       0.00
MAKEDA ROBY                     Priority      12,500.00            NA              NA            0.00       0.00
NICOR GAS                       Unsecured         769.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA              NA            0.00       0.00
RHONDA RHODES                   Priority      12,500.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-10886         Doc 131      Filed 02/26/19 Entered 02/26/19 11:20:26                    Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim       Principal        Int.
Name                                 Class   Scheduled        Asserted      Allowed        Paid          Paid
ROBSON & LOPEZ LLC               Priority       4,000.00              NA           NA            0.00         0.00
ROSALIND SMITH                   Priority      10,800.00              NA           NA            0.00         0.00
SPRINT NEXTEL                    Unsecured      1,293.00         1,293.19     1,293.19      1,293.19          0.00
SPRINT NEXTEL                    Unsecured           0.00             NA           NA            0.00         0.00
Stellar Recovery Inc             Unsecured         117.00             NA           NA            0.00         0.00
T MOBILE                         Unsecured         309.00             NA           NA            0.00         0.00
TCF BANK                         Unsecured           0.00             NA           NA            0.00         0.00
US CELLULAR                      Unsecured          50.00             NA           NA            0.00         0.00
VILLAGE OF OAK PARK              Secured           699.51             NA        699.51        699.51          0.00
VILLAGE OF OAK PARK              Unsecured         699.51             NA           NA            0.00         0.00
WHEELER FINANCIAL                Secured      122,242.57      122,242.57    122,242.57    122,242.57    17,069.47
WHEELER FINANCIAL                Unsecured    122,242.57              NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal               Interest
                                                             Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00                $0.00
      Mortgage Arrearage                                     $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                $0.00                $0.00                $0.00
      All Other Secured                                $155,412.71          $155,412.71           $17,341.39
TOTAL SECURED:                                         $155,412.71          $155,412.71           $17,341.39

Priority Unsecured Payments:
       Domestic Support Arrearage                            $341.96             $341.96                 $0.00
       Domestic Support Ongoing                                $0.00               $0.00                 $0.00
       All Other Priority                                      $0.00               $0.00                 $0.00
TOTAL PRIORITY:                                              $341.96             $341.96                 $0.00

GENERAL UNSECURED PAYMENTS:                                 $2,580.54          $2,580.54                 $0.00


Disbursements:

       Expenses of Administration                              $10,541.10
       Disbursements to Creditors                             $175,676.60

TOTAL DISBURSEMENTS :                                                                        $186,217.70




UST Form 101-13-FR-S (09/01/2009)
 Case 15-10886         Doc 131      Filed 02/26/19 Entered 02/26/19 11:20:26                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
